                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 KELVIN MILES,                                     )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 )   C.A. No. 19-871 (MN)
                                                   )
 PROCTOR AND GAMBLE                                )
 MANUFACTURING COMPANY, et al.,                    )
                                                   )
                        Defendants.                )

                                           MEMORANDUM

       At Wilmington this 8th day of April 2020:

       1.      Introduction.       Plaintiff Kelvin Miles (“Plaintiff”), an inmate at FMC Rochester

in Rochester, Minnesota, filed this action pursuant to “Title 15 15 U.S.C. Section 1102 and 63 A

AM 2d and under the Due Process and Equal Protection Clauses of the Fifth and Fourteenth . . .

Amendments.” (D.I. 1 at 4).        He appears pro se and has been granted leave to proceed in forma

pauperis.   (D.I. 9).   On December 10, 2019, the Court dismissed and closed the case after

Plaintiff failed to file an amended complaint timely.      (See D.I. 20).   In turn, Plaintiff filed a

motion for new trial and show cause order, construed as a motion for reconsideration.       (D.I. 21).

Plaintiff also requests counsel.     (D.I. 20).

       2.      Motion for Reconsideration.        The standard for obtaining relief under Rule 59(e)

is difficult for Plaintiff to meet. The purpose of a motion for reconsideration is to “correct

manifest errors of law or fact or to present newly discovered evidence.” Max’s Seafood Café ex

rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A proper Rule 59(e) motion

. . . must rely on one of three grounds: (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct a clear error of law or fact or to prevent
manifest injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (citing N. River Ins.

Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). A motion for reconsideration

is not properly grounded on a request that a court rethink a decision already made. See Glendon

Energy Co. v. Borough of Glendon, 836 F. Supp. 1109, 1122 (E.D. Pa. 1993). Motions for

reargument or reconsideration may not be used “as a means to argue new facts or issues that

inexcusably were not presented to the court in the matter previously decided.” Brambles USA,

Inc. v. Blocker, 735 F. Supp. 1239, 1240 (D. Del. 1990).            Reargument, however, may be

appropriate where “the Court has patently misunderstood a party, or has made a decision outside

the adversarial issues presented to the court by the parties, or has made an error not of reasoning

but of apprehension.”     Brambles USA, 735 F. Supp. at 1241 (D. Del. 1990) (citations omitted);

See also D. Del. LR 7.1.5.

       3.        Plaintiff asks the Court to review his complaint again.      He asks to reopen the case

and contends the complaint states a “claim of facts” that is not frivolous.     (D.I. 21 at 2).   Plaintiff

advises the Court that he did not respond to the order giving leave to amend because “of strong

memory loss” as a result of medication he took for about two to four years.         (Id.).

       4.        The Court has reviewed Plaintiff’s complaint and finds no basis to change the order

dismissing it.   Given Plaintiff’s pro se status, however, the Court will reopen the case and give

Plaintiff one final opportunity to file an amended complaint.

       5.        Request for Counsel.     Plaintiff submitted a request for counsel, signed by him

but prepared by a pretrial detainee who is assisting Plaintiff.    (D.I. 20).     The motion indicates

that Plaintiff “cannot fend for himself.” Medical records from January 2018 submitted with the

request indicate that Plaintiff suffers from depression and is administered psychotropic medication.

The Court has reviewed Plaintiff’s previous request for counsel (see D.I. 13) where he sought




                                                  2
counsel on the grounds that he lacks “attorney experience” and competent counsel is necessary.

The Court takes judicial notice that Plaintiff is a frequent filer and that many of his cases were

dismissed without requiring service of process on defendants upon a finding that they were

frivolous or failed to state constitutional claims, including: Miles v. Federal Bureau of Prisons,

C.A. No. 1-12-cv-03957 (N.D. Ga. Feb. 11, 2013); Miles v. Ivory, C.A. No. 8:09-cv-1606 (D. Md.

June 26, 2009); Miles v. Reginoe, C.A. No. S-94-2663 (D. Md. Oct. 7, 1994); Miles v. Robinson,

C.A. No. S-95-899 (D. Md. Mar. 31, 1995); Miles v. Chance, C.A. No. S-95-1163 (D. Md. May

1, 1995); Miles v. Robinson, C.A. No. S-96-695 (D. Md. Mar. 13, 1996); and Miles v. Governor,

C.A. S-96-1921 (D. Md. June 28, 1996).       The Court takes further judicial notice that Plaintiff has

filed numerous civil cases and appeals since 2015.

       6.      The district court has a responsibility to inquire sua sponte under Fed. R. Civ. P.

17(c)(2), whether a pro se litigant is incompetent to litigate his action and is, therefore, entitled to

either appointment of a guardian ad litem or other measures to protect his rights.           Powell v.

Symons, 680 F.3d 301, 303, 307 (3d Cir. 2012). Rule 17(c)(2) provides that A[t]he court must

appoint a guardian ad litem-or issue another appropriate order-to protect a minor or incompetent

person who is unrepresented in an action.@

       7.      Rule 17(c) applies “[i]f a court [is] presented with evidence from an appropriate

court of record or a relevant public agency indicating that the party had been adjudicated

incompetent, or if the court receive[s] verifiable evidence from a mental health professional

demonstrating that the party is being or has been treated for mental illness of the type that would

render him or her legally incompetent.” Powell, 680 F.3d at 307 (3d Cir. 2012) (citing Ferrelli

v. River Manor Health Care Ctr., 323 F.3d 196, 201 (2d Cir. 2003)).       The court “need not inquire

sua sponte into a pro se plaintiff’s mental competence based on a litigant’s bizarre behavior alone,




                                                   3
even if such behavior may suggest mental incapacity” but, “if there has been a legal adjudication

of incompetence and that is brought to the court’s attention, the Rule’s provision is brought into

play.” Id. (citations omitted). The decision whether to appoint a next friend or guardian ad

litem rests with the sound discretion of the district court.   Powell, 680 F.3d at 303.

         8.     In the instant action, while Plaintiff makes conclusory allegations of memory loss

and possibly mental illness, he has failed to submit any verifiable evidence of incompetence to this

Court.    The medical records he submitted dated from early 2018, indicate he suffers from

depression, is administered medication, and is compliant in treatment.        Nothing indicates that

Plaintiff is incompetent. Thus, in accordance with Powell, this Court has no duty to conduct a

sua sponte determination of competency under Rule 17(c)(2).

         9.     A pro se litigant proceeding in forma pauperis has no constitutional or statutory

right to representation by counsel. 1   See Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011);

Tabron v. Grace, 6 F.3d 147, 143, 156-18 (3d Cir. 1993).         However, representation by counsel

may be appropriate under certain circumstances, after a finding that a plaintiff’s claim has arguable

merit in fact and law. Tabron, 6 F.3d at 155.

         10.    After passing this threshold inquiry, the court should consider a number of factors

when assessing a request for counsel, including:

                (1)    the plaintiff’s ability to present his or her own case;
                (2)    the difficulty of the particular legal issues;
                (3)    the degree to which factual investigation will be necessary and the ability
                       of the plaintiff to pursue investigation;
                (4)    the plaintiff=s capacity to retain counsel on his own behalf;
                (5)    the extent to which a case is likely to turn on credibility determinations; and
                (6)    whether the case will require testimony from expert witnesses.

1
         See Mallard v. United States Dist. Court for the S. Dist. of Iowa, 490 U.S. 296 (1989)
         (' 1915(d) (now ' 1915(e)(1)) does not authorize a federal court to require an unwilling
         attorney to represent an indigent civil litigant, the operative word in the statute being
         “request.”; Tabron, 6 F.3d at 153 (no right to counsel in a civil suit).



                                                   4
See Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron, 6 F.3d at 155-57.              The

list is not exhaustive, nor is any one factor determinative.    Tabron, 6 F.3d at 157.

        11.      After reviewing Plaintiff’s request, the Court concludes that the case is not so

factually or legally complex that requesting an attorney is warranted.       To date, the filings in this

case demonstrate Plaintiff’s ability to articulate his claims and represent himself.         Moreover,

Plaintiff is an experienced litigant. Finally, this case is in its early stages and there is no operative

pleading.     Thus, in these circumstances, the Court will deny without prejudice to renew Plaintiff’s

request for counsel.    (D.I. 20).

        12.      Conclusion.    For the above reasons, the Court will:     (1) grant Plaintiff’s motion

for reconsideration (D.I. 21) to the extent that the case will be reopened and Plaintiff will be given

leave to amend; and (2) deny without prejudice to renew Plaintiff’s request for counsel (D.I. 20).

An appropriate order will be entered.


                                                        _________________________________
                                                        The Honorable Maryellen Noreika
                                                        United States District Judge




                                                   5
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 KELVIN MILES,                                    )
                                                  )
                        Plaintiff,                )
                                                  )
                v.                                )   C.A. No. 19-871 (MN)
                                                  )
 PROCTOR AND GAMBLE                               )
 MANUFACTURING COMPANY, et al.,                   )
                                                  )
                        Defendants.               )

                                             ORDER

       For the reasons set forth in the Memorandum issued on this date, IT IS HEREBY

ORDERED this 8th day of April 2020 that:

       1.      The Clerk of Court is directed to REOPEN the case.

       2.      Plaintiff’s motion for reconsideration (D.I. 21) is GRANTED to the extent that the

case is reopened and Plaintiff is given leave to amend to cure his pleading defects.

       3.      Plaintiff shall file an amended complaint on or before June 8, 2020.      Plaintiff is

placed on notice that the Clerk of Court will be directed to close the case should Plaintiff fail to

timely file an amended complaint.

       4.      Plaintiff’s request for counsel (D.I. 20) is DENIED without prejudice to renew.      .



                                                      _________________________________
                                                      The Honorable Maryellen Noreika
                                                      United States District Judge
